Citation Nr: 1505154	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-27 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2004 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.

While the Veteran's November 2008 claim currently on appeal was adjudicated as entitlement to service connection for PTSD by the RO, the medical evidence of record reveals a diagnosis of adjustment disorder. The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue has been recharacterized as shown on the title page and encompasses all reasonably related acquired psychiatric disorders, to include PTSD and adjustment disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The Veteran avers that his current mental disorder is due to his active military service. The Veteran has stated that after returning from Iraq he started to experience depression, sleep impairment, uncontrollable anger, and anxiety. (See March 2008 Statement in Support of Claim.) The claims folder reflects that the Veteran has been diagnosed with adjustment disorder with anxiety. (See August 2008 VA Initial Evaluation for PTSD examination.) Additionally, the Veteran's medical records reflect a positive result for depression. (See February 2006 Admission Evaluation Note.)

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Furthermore, when a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

An initial evaluation for PTSD examination was obtained in August 2008. The examination report reflects that the Veteran does not meet the DSM-IV criteria for PTSD. The examination report specifically notes that the Veteran's psychological symptoms reported did not meet criterion C or E for PTSD. Lastly, the examination reflects the Veteran does not report significant psychological dysfunction that could be attributed to PTSD-like symptoms. However, the examination reflects that the Veteran has a current diagnosis of adjustment disorder. The August 2008 examiner did not discuss or opine as to whether the Veteran's adjustment disorder is related to his active military service. As explained above, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The August 2008 VA examination does not contain an opinion or an analysis for which the Board can consider in regard to entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder. As such, the Board finds the opinion to be inadequate and must remand for a supplemental opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental clinical opinion. The claims file should be made available for the clinician to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disorder, to include PTSD and adjustment disorder, related to, or aggravated by, his active military service. Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the STRs; b.) the Veteran's statements in regard to his symptoms; c.) the August 2008 Initial Evaluation for PTSD examination; d.) the March 2008 Mental Health Note, which provided the Veteran with a diagnosis of adjustment disorder and a provisional diagnosis of PTSD and; e.) the September 2007 VA Comprehensive Psychiatric Evaluation, which reflects a diagnosis of adjustment disorder with anxiety. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

2. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




